Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 18 December 1777
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


Paris le 18. Decembre 1777.
La Douairiere du Duc de Deux ponts demande à Monsieur le docteur franclin son appui pour faire passer un de ses neveux en Amérique et lui obtenir un poste militaire dans l’armée de la République. Ce jeune homme nommé M. de fontevieux a une vocation décidée pour les armes et surtout pour le service des vaillants Americains. Parfaitement bien né du côté du caractere, ayant bien fait ses etudes, ses parents le destinoient au civil; mais sa passion pour le militaire a eu le dessus. L’unique désagrément qu’il ait donné à sa famille est d’avoir quitté la maison paternelle pour aller s’engager dans un Régiment francais comme simple soldat; mais il a bien réparé cette premiere faute par l’excellente conduitte qu’il a tenue depuis qu’il sert dans le Régiment de Limosin où il n’a cessé de travailler à l’Etude du Génie, au dessin etc. et où il a obtenu les meilleurs temoignages de ses chefs depuis deux ans qu’il est dans le Régiment. Ce jeune homme est d’une très jolie figure, bien fait, robuste et a 18 ans et demi. Il a fait ses classes jusqu’a la poesie, parle allemand et francois et écrit l’un et l’autre très bien. Il sçait le latin, mais cette langue faute d’usage ne lui est pas si familiere que les autres.
Monsieur le Docteur franclin sera peut être étonné que ce jeune homme soit encore soldat? C’est que Madame la Douairiere voulant bien s’assurer de sa vocation a forcé ses parents de le laisser finir son engagement. Madame la Douairiere trop foible et trop dépendante pour pouvoir suivre sa passion pour ces braves gens qui ont scus se soustraire au joug de la tirannie, en allant s’établir dans leur contrée, desire ardament de voir du moins quelqu’un qui lui appartient à leur service et s’empresser de répandre son sang pour leur cause qui est celle de tous les hommes généreux. Elle fera avec joie toutes les dépenses convenables pour le transport et l’equipement de son neveu, si l’honnête, le respectable Monsieur francklin veut se charger de le faire passer en Amerique et de le recommander aux bontés du Congrés pour que le jeune homme soit placé honorablement.
 
Notation: Note touchant Mr. de fontevieux
